OPINION — AG — OPINION NO. 74-214 ISSUED JANUARY 30, 1975, FAILED TO ADDRESS THE QUESTIONS SUBMITTED, AND, ACCORDINGLY SHOULD BE WITHDRAWN. IT IS THE FURTHER THE OPINION OF THE AG THAT THE FOLLOWING CONCLUSIONS OF LAW SHOULD BE AND HEREBY ARE ENTERED IN RESPONSE TO THE QUESTIONS SUBMITTED IN THE REQUEST FOR OPINION NO. 74-214 (1) AN ALIEN MAY NOT DIRECTLY OR INDIRECTLY ACQUIRE TITLE TO OR OWN LAND IN THE STATE OF OKLAHOMA. (2) AN ALIEN WHO CAN BE SHOWN TO HAVE TAKEN UP BONA FIDE RESIDENCE IN THIS STATE MAY ACQUIRE AND HOLD LAND DURING THE CONTINUANCE OF SUCH BONA FIDE RESIDENCE; PROVIDED, THAT IF SUCH RESIDENT ALIEN SHALL CEASE TO BE A BONA FIDE INHABITANT OF THIS STATE, THE SAID ALIEN SHALL WITHIN FIVE YEARS FROM THE CESSATION OF SUCH BONA FIDE RESIDENCY ALIENATE THE LANDS SO HELD. (3) A NONRESIDENT ALIEN MAY HOLD LAND IN OKLAHOMA ONLY IF THE SAID NONRESIDENT ALIEN ACQUIRED IT BY DEVISE, DESCENT OR BY PURCHASE, WHERE SUCH PURCHASE WAS MADE UNDER A LEGAL PROCEEDING FORECLOSING A LIEN IN FAVOR OF SUCH ALIEN, AND LAND ACQUIRED BY SUCH MEANS MAY BE HELD FOR ONLY FIVE YEARS. (4) TITLE TO LAND WHICH HAS BEEN CONVEYED IN VIOLATION OF ARTICLE XXII, SECTION 1 OF THE OKLAHOMA CONSTITUTION, AND 60 Ohio St. 1971 121 [60-121], HAS ESCHEATED TO THE STATE OF OKLAHOMA. (5) THE WORD "PERSON" AS USED IN THE OKLAHOMA CONSTITUTION, ARTICLE XXII, SECTION 1, AND 60 Ohio St. 1971 121 [60-121], INCLUDES BODIES CORPORATE, AND SUCH BODIES DO NOT VOID THE PROVISIONS THEREOF BY OBTAINING ARTICLES OF DOMESTICATION TO TRANSACT BUSINESS IN THE STATE OF OKLAHOMA. CITE: 18 Ohio St. 1971 1.9 [18-1.9], 18 Ohio St. 1971 1.27 [18-1.27], 18 Ohio St. 1971 1.199 [18-1.199], 18 Ohio St. 1971, 1.20 — 1.25 [18-1.20] — [18-1.25], 60 Ohio St. 1971 125 [60-125], ********  OPINION NO. 76-253 (JOHN PAUL JOHNSON)** SEE STATE OF OKLAHOMA V. HILLCREST INVESTIMENT CORPORATION, OVERRULED BY THE SUPREME COURT OF OKLAHOMA **